DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Currie on 08/25/2022.

The application has been amended as follows: 
In claim 6,
line 2, insert “less than 10 cm-1 and is” after “is” and before “no”.
In claim 10,
line 2, insert “less than 30 cm-1 and is” after “is” and before “no”.
In claim 12,
line 2, insert “less than 8 cm-1 and is” after “is” and before “no”.
In each of claims 15 and 16,
line 2, insert “less than 20 cm-1 and is” after “is” and before “no”.
In claim 19,
line 2, insert “less than 15 cm-1 and is” after “is” and before “no”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Chen et al., Epitaxial growth and optical properties of Al- and N-polar AlN films by laser molecular beam epitaxy (hereinafter Chen), and Bondokov, Large-area AlN substrates for electronic applications: An industrial perspective (hereinafter Bondokov).
Chen discloses AlN films deposited on MgO and c-sapphire substrates (Chen, page 2, ‘Experimental Procedure’, line 1),
 wherein the crystal quality of the AlN layers was investigated by x-ray θ-2θ scanning measurements, wherein from the results of the two samples, only a sharp diffraction peak of wurtzite (0 0 0 2) at 35.89o can be found, indication that the AlN films were grown along the c-axis orientation (Chen, page 3, col. 2, lines 4-9) (i.e., one crystalline plane, indicating that the AlN film is a single crystal);
wherein the TEM micrograph of the AlN film shown below in Fig. 1 of the Office Action shows the AlN films have a homogenous crystal lattice with a uniform lattice orientation (Chen, page 5, Figure 4) (i.e., the AlN film is a single crystal);


    PNG
    media_image1.png
    382
    768
    media_image1.png
    Greyscale

Fig. 1 (Chen, page 5, Figure 4)

wherein the calculated E-U (i.e., Urbach energy) values are 0.27 and 0.53 eV for the AlN on MgO and sapphire substrates within a photon energy range of about 5 eV to 6 eV (Chen, page 6, col. 2, lines 12-15; Figure 5(b)) (i.e., the Urbach energy of the AlN films is within the claimed ranges of from approximately 0.2 eV to approximately 1.8 eV and from approximately 0.21 eV to approximately 1.0 eV; the photon energy range encompasses the claimed range of 5.85 eV to 6.0 eV). 
However, Chen does not disclose or suggest wherein the AlN single crystal is a substrate having a diameter of at least 25 mm and a thickness of at least 100 µm, as presently claimed. 

Bondokov discloses wherein AlN bulk crystals up to 2 in diameter were grown using the sublimation-recondensation technique and subjected to a wire-saw slicing process to yield on-axis AlN wafer with a size of 2 in (Bondokov, page 4021, ‘2. Experimental Procedure’, paragraphs 1-2), wherein single-crystal AlN wafers are cut from bulk crystals (Bondokov, Fig. 1), and wherein the sizes of AlN substrates produced are 10 x 10 mm2, 18 x 18 mm2, and 2 in diameter (i.e., AlN substrates diameters of 2 inches, or 50.8 mm) (Bondokov, page 4022, right column, paragraph 1), with a thickness of 430 µm (Bondokov, page 4023, left column, last paragraph).
However, Bondokov does not disclose or suggest an AlN single crystal having an Urbach energy ranging from 0.2 eV to 1.8 eV within an incident photon energy range of 5.85 eV to 6.0 eV, as presently claimed. Further, a declaration by Bondokov, i.e., co-inventor of the present application, “the AIN substrates of the Bondokov reference are representative of prior-art samples detailed in the ‘147 application and exhibit Urbach energies of no less than 2.0 eV in the range of photon energies of 5.85 eV to 6.00 eV.” (See item #7 of declaration filed 5/12/2022), which is outside of the claimed range.

Even if Chen was to combine with Bodokov, there would not be a proper motivation to combine. Specifically, while Chen discloses wherein AlN films were deposited by laser molecular beam epitaxy (Chen, page 2, left column, last paragraph), wherein the thickness of the AlN films on MgO and sapphire substrates were found to be 460 nm and 540 nm (Chen, page 6, left column, second paragraph; Fig. 4) wherein the calculated E-U (i.e., Urbach energy) values are 0.27 and 0.53 eV for the AlN on MgO and sapphire substrates within a photon energy range of about 5 eV to 6 eV, wherein the smaller EU of AlN film on MgO indicates lower amorphous content and defects/impurities (Chen, page 6, col. 2, lines 12-16; Figure 5(b); page 7, first paragraph), Bondokov discloses wherein AlN bulk crystals up to 2 in diameter were grown using sublimation-recondensation technique, followed by a wire-saw slicing process to yield AlN wafers (Bondokov, page 4021, left column, paragraphs 2-3), with a thickness of 430 µm (Bondokov, page 4023, left column, last paragraph). 
There is no evidence that AlN films would achieve a substantially identical Urbach energy of Chen using the AlN wafer thickness of Bondokov. Further, there is no evidence that the AlN wafers of Bondokov could achieve a substantially identical Urbach energy as Chen discloses. 
Thus, it is clear that Chen and Bondokov, either alone or in combination, do not disclose or suggest the present invention.

Additionally, applicant’s amendments overcome the drawing objections and the 35 U.S.C. 112(b) rejections of record. 

	Further, a double patenting rejection using copending Application No. 17/545,179 was not envisaged in light of applicants’ filing of a proper terminal disclaimer on 5/12/2022.

In light of the above, the present claims 1-2, 4-22, and 77-78 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732                               
                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732